CONCURRING OPINION
Johnson, Judge:
I am in accord that this merchandise is properly dutiable under the eo nomine provision for pimientos, prepared or preserved, in paragraph 775 of the Tariff Act of 1930, on the ground that the record establishes prima facie that the imported merchandise is a variety of pimiento, having the pungency, shape, quality, and texture of pimientos. However, since the evidence does not show that this merchandise is, in fact, a hybrid, nor does the record indicate what hybridization consists of, I express no opinion as to whether or not hybridization ipso facto removes a commodity from an eo nomine classification.
I am in agreement that duty should be assessed on the net weight of the canned pimientos, not excluding the weight of the liquid or other substances in which the pimientos are packed.